NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 11a0703n.06

                                               No. 10-5205
                                                                                              FILED
                               UNITED STATES COURT OF APPEALS                            Oct 06, 2011
                                    FOR THE SIXTH CIRCUIT
                                                                                  LEONARD GREEN, Clerk

MARY ANNE LAIRD,                                             )
                                                             )         ON APPEAL FROM THE UNITED
        Plaintiff-Appellant,                                 )         STATES DISTRICT COURT FOR
                                                             )         THE WESTERN DISTRICT OF
        v.                                                   )         KENTUCKY
                                                             )
NORTON HEALTHCARE, INC., HARTFORD                            )                   OPINION
LIFE & ACCIDENT INSURANCE CO.;                               )
HARTFORD-COMPREHENSIVE EMPLOYEE                              )
BENEFITS SERVICE CO.,                                        )
                                                             )
        Defendants-Appellees.                                )


BEFORE: GIBBONS and WHITE, Circuit Judges; and OLIVER, Chief District Judge.*

        SOLOMON OLIVER, JR., Chief District Judge. Plaintiff-Appellant, Mary Anne Laird (“Laird”)

appeals the district court’s granting of summary judgment in favor of Defendants-Appellees Norton

Healthcare (“Norton”), Hartford-Comprehensive Employee Benefits Services Company (“Hartford-

CEBSCO”), and Hartford Life and Accident Insurance Company (“Hartford Life”) (collectively,

“Defendants”). For the following reasons, we AFFIRM the judgment of the district court.

                           I. FACTUAL AND PROCEDURAL HISTORY

        This case arises from a dispute over short-term and long-term disability benefits under insurance

polices governed by the Employee Retirement Income Security Act of 1974 (“ERISA”). 29 U.S.C. §§1001-

1461 (2006). Laird was employed by Norton and, as an employee of Norton was issued two disability

benefits plans: a short-term disability plan (“STD Plan”) and a long-term disability plan (“LTD Plan”). The




        *
       The Honorable Solomon Oliver, Jr., Chief Judge of the United States District Court for the
Northern District of Ohio, sitting by designation.
STD Plan was insured by Norton and administered by Hartford-CEBSCO. The LTD Plan was both insured

and administered by Hartford Life. While employed by Norton, Laird became ill and sought payment of

short-term disability benefits from Norton and Hartford-CEBSCO and payment of long-term benefits from

Hartford Life. On August 18, 2008, Laird filed a Complaint in the Jefferson Circuit Court. Defendants

timely removed the action to the district court. On February 9, 2009, Hartford Life and Hartford-CEBSCO

filed their respective Motions to Dismiss, and Norton filed its Motion for Summary Judgment. On January

29, 2010, the district court rendered its opinion, granting Defendants’ Motions.1 On February 26, 2010, Laird

filed her Notice of Appeal.

                               A. Short-Term Disability Benefits Claim

        On July 3, 2003, Laird injured her neck at work and applied for short-term disability benefits.

Hartford-CEBSCO denied Laird’s application for short-term disability benefits because her injury was

sustained at work and thus was exempt from the STD Plan’s coverage. Laird has conceded that the denial

of her short-term disability benefits claim based on her neck injury was appropriate. Later that same year,

Laird suffered a series of strokes that left her unable to work after November 26, 2003. Laird again applied

for short-term disability benefits, which Hartford-CEBSCO denied on April 20, 2004. In denying her claim,

Hartford-CEBSCO determined that Laird did not present sufficient evidence to show that she was “totally

disabled” as required by the STD Plan.

        In her Complaint, Laird alleges that, on July 2, 2004, she appealed Hartford-CEBSCO’s decision

denying her short-term disability benefits by certified mail. Laird attached to her Complaint as “Exhibit B”

an appeal letter dated July 2, 2004. Hartford-CEBSCO contends that it never received the July 2, 2004

appeal letter, and that the only correspondence it received from Laird regarding the denial of her claim were


        1
        The district court analyzed Defendants’ Motions under the summary judgment standard
despite Defendants Hartford Life and Hartford-CEBSCO filing motions to dismiss. Neither Laird
nor Defendants contest the district court’s conversion of Hartford Life and Hartford-CEBSCO’s
Motions to Dismiss into Motions for Summary Judgment.

                                                    -2-
two telephone calls inquiring about the denied claim, and three letters from attorneys representing Laird on

this matter, the first of which was sent on June 30, 2006.2 The last letter, sent by Laird’s attorney on April

30, 2007, included a copy of the July 2, 2004 letter. Hartford-CEBSCO alleges that the April 30, 2007 letter

was the first time Laird notified it of her desire to appeal the denial of her claim. Under the STD Plan, Laird

had to submit a written appeal within 180 days of the denial of her claim. Hartford-CEBSCO denied Laird’s

appeal because it was not submitted within 180 days of the denial of her claim as required by the STD Plan.

        The district court granted summary judgment in favor of Defendants on Laird’s short-term disability

benefits claim. It determined that Laird did not file her appeal within 180 days of the denial of her claim as

required by the STD Plan. The court rejected Laird’s argument that, under the common law mailbox rule,

she was entitled to a rebuttable presumption that she sent her appeal letter on July 2, 2004. The court found

that Laird could not maintain her claim against Defendants because Laird had failed to exhaust the

administrative remedies prior to bringing this action. See Coomer v. Bethesda Hosp., Inc., 370 F.3d 499, 504

(6th Cir. 2004).

                                B. Long-Term Disability Benefits Claim

        In her Complaint, Laird alleges that, on April 29, 2008, she applied for long-term disability benefits

by certified mail. Laird further alleges that Hartford Life failed to respond to her application within the

required sixty-day deadline and thus constructively denied her claim. Hartford Life contends that Laird’s

application for long-term disability benefits is untimely and that Laird failed to exhaust her administrative


        2
         The first letter, dated June 30, 2006, was addressed to “Hartford” to inform the insurance
company that the Law Offices of Driscoll & Associates had been contacted to investigate a possible
appeal of Laird’s claim. Driscoll & Associates requested a copy of Laird’s claims file. The second
letter, dated August 11, 2006, was addressed to Hartford Life to inform the company that
Wallingford Law, PSC, would be representing Laird for both her short-term and long-term disability
benefits claims. Wallingford Law, PSC, requested several documents including copies of the STD
and LTD Plans. The third letter, dated April 30, 2007, was addressed to “The Hartford” to inform
the company that Segal, Lindsay, & Janes PLLC, would be representing Laird on her claims. The
law firm indicated that Laird had appealed her adverse decision on July 2, 2004 and had not received
a response to the appeal. The firm attached her appeal letter to its letter.

                                                     -3-
remedies. Under the LTD Plan, a claimant’s long-term disability benefits become payable 180 days after

the claimant is disabled. A claimant must also file “proof of loss” within 90 days after the 180-day period

for which benefits become payable. “Proof of loss” is documentation of information relevant to a claim for

disability benefits and includes the date, the cause, and the prognosis of the disability. The LTD Plan allows

up to a year extension of the 90-day deadline for submission of “proof of loss.” Thus, a claimant must file

a complete application, including “proof of loss,” within 270 days of the claimant’s onset of disability, unless

the claimant receives an extension.

        The district court determined that Laird did not timely file her “proof of loss” and thus failed to

exhaust the LTD Plan’s administrative remedies. Laird stated in her affidavit that she mailed her long-term

disability benefits application on April 26, 2008, and that Hartford Life received the application three days

later on April 29, 2008. Although Hartford Life initially argued that Laird did not submit an application for

long-term disability benefits, in its reply in support of its motion to dismiss, Hartford Life assumed that it

had received the application on the date specified by Laird. Within her Complaint, Laird pled that the onset

of her disability was July 4, 2003. Thereafter, she requested that the district court use two other dates as the

onset of her disability: November 26, 2003, and April 19, 2004. The district court determined that Laird was

untimely under each of the above onset dates. The court calculated that, even under the later date of April

19, 2004, Laird was required to submit her “proof of loss” by January 14, 2005, 270 days after the April 19

onset. The date Laird maintains she submitted her long-term disability benefits application, April 26, 2008,

is well past the January14, 2005 deadline. Further, Laird’s application would still be untimely if she had

received a year-long extension under the LTD Plan. The court found that the extension would have

expanded Laird’s “proof of loss” deadline to January 14, 2006, two years past the deadline.

        In response, Laird argued that filing her long-term disability benefits claim would have been futile

because Hartford-CEBSCO had already denied her short-term disability benefits claim. Laird further asserted

that Hartford Life is equitably estopped from denying her claim because she relied on a statement made by


                                                      -4-
Norton’s suburban benefits coordinator, Kim Satterly (“Satterly”), not to apply for long-term disability

benefits because her short-term disability benefits had been denied. The court determined that Laird did not

meet the futility exception for an ERISA claim and had not fulfilled the elements for equitable estoppel. The

district court granted the Motion for Summary Judgment in favor of Defendants because Laird’s long-term

disability benefits claim was untimely, and she was not entitled to relief under the futility exception or

equitable estoppel.

                                      II. STANDARD OF REVIEW

          We review a district court’s granting of summary judgment de novo. Price v. Bd. of Trs. of the Ind.

Laborer’s Pension Fund, 632 F.3d 288, 291 (6th Cir. 2011). Summary judgment should be granted “if the

pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56.

                                        III. LAW AND ANALYSIS

          ERISA requires that every employee benefit plan give “a reasonable opportunity to any participant

whose claim for benefits has been denied for a full and fair review by the appropriate named fiduciary of the

decision denying the claim.” 29 U.S.C. §1133. This Circuit has determined that “the administrative scheme

of ERISA requires a participant to exhaust his or her administrative remedies prior to commencing suit in

federal court.” Coomer, 370 F.3d at 504 (quoting Miller v. Metro. Life Ins. Co., 925 F.2d 979, 986 (6th Cir.

1991)).

          Laird argues on appeal that the trial court erred in finding that she failed to exhaust her

administrative remedies under the STD and LTD Plans because: (1) she is entitled to the rebuttable

presumption of the common law mailbox rule that she mailed her appeal letter for her short-term disability

benefits claim on July 2, 2004, within the STD Plan’s deadline for appeals; (2) filing a claim for long-term

disability benefits would have been futile because her short-term disability benefits claim was denied; and


                                                     -5-
(3) she is entitled to relief under the doctrine of equitable estoppel for her long-term disability benefits

application against Hartford Life for comments made by Satterly, a Norton employee, who dissuaded her

from timely submitting her application.

                                A. Issue 1: Common Law Mailbox Rule

        The common law mailbox rule applies when there is a question regarding whether a document was

received by the addressee. The “proper and timely mailing of a document raises a rebuttable presumption

that [the document] is received by the addressee.” Carroll v. Comm’r, 71 F.3d 1228, 1232 (6th Cir. 1995)

(quoting Anderson v. United States, 966 F.2d 487, 491 (9th Cir. 1992)). This Circuit has determined that this

rebuttable presumption arises upon proof that the document was “properly addressed, had sufficient postage,

and was deposited in the mail.” In re: Yoder Co., 758 F.2d 1114, 1118 (6th Cir. 1985). Sufficient proof that

the letter was mailed includes signed receipts from certified mail and documentation of mailing contained

in a party’s business records. Custer v. Murphy Oil USA, Inc., 503 F.3d 415, 420 (5th Cir. 2007). Once the

party provides sufficient proof to raise the mailbox rule presumption, this presumption may be rebutted by

testimony of non-receipt of the document. Yoder, 758 F.2d at 1118. (“Testimony of non-receipt, standing

alone, would be sufficient to support a finding of non-receipt.”)




                                                    -6-
        This Circuit has not determined whether the common law mailbox rule applies to ERISA cases.3 We

find that even if the rule was extended to ERISA cases4 , Laird has not proffered sufficient evidence to raise

a presumption of receipt under the rule. Yoder, 758 F.2d at 1118.

        Hartford-CEBSCO denied Laird’s claim on April 13, 2004. Laird had 180 days thereafter, or until

October 17, 2004, to submit her appeal. The district court reviewed the evidence which consisted of an

appeal letter dated “July 2, 2004,” that was attached to Laird’s Complaint and Laird’s affidavit. In her

affidavit, Laird described her conduct involving the appeal letter and stated, in pertinent part:

        That on or about July 2, 2004 I prepared and typed on my computer a draft letter of appeal
        regarding my short term disability claims. . . . Later that same day, I retyped the draft letter
        and added the correct address of [Appellee] Hartford-CEBSCO. . . . This letter was
        appended to the Complaint as Plaintiff’s Exhibit ‘B’ and was mailed to the address shown
        thereon.

        The district court determined that the statements within the affidavit were not sufficient to show that

Laird mailed the letter on July 2, 2004. We agree. As the court held in Yoder, for the presumption of

receipt to arise under the common law mailbox rule, a party must present evidence that the letter was

“properly addressed, had sufficient postage, and was deposited in the mail.” 758 F.2d at 1118. There is




        3
         This Circuit has rejected the application of the mailbox rule in taxpayer suits pursuant to 26
U.S.C. §7502, Miller v. United States, 784 F.2d 728, 730–31 (6th Cir. 1986), appeals of immigration
decisions, Vasquez Salazar v. Mukasey, 514 F.3d 643, 645 (6th Cir. 2008), and in regard to the filing
date for appeals of bankruptcy court decisions. See In re LBL Sports Center, Inc., 684 F.2d 410, 413
(6th Cir. 1982). This Circuit has applied the prison mailbox rule in the context of pro se prisoner
cases. See Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (citing Richard v. Ray, 290 F.3d 810,
812–13 (6th Cir. 2002) (per curiam) (extending Houston v. Lack, 487 U.S. 266 (1988))) (Under the
“‘prison mailbox rule,’ a pro se prisoner’s complaint is deemed filed when it is handed over to prison
officials for mailing to the court.”).
        4
         At least one court of appeals has held that the common law mailbox rule applies in ERISA
cases when the employee benefits plan is silent on how to determine when an application is received
by the Administrator. Schikore v. BankAmerica Supplemental Ret. Plan, 269 F.3d 956, 961–62 (9th
Cir. 2001).The Schikore court stated that, in applying the common law mailbox rule, the claimant
has the initial burden of showing the application was timely mailed and can meet this burden by
presenting a sworn declaration that the application was timely mailed. Id. at 961.

                                                      -7-
nothing within Laird’s affidavit that states she affixed sufficient postage or, more critically, when she

deposited the letter in the mail.5 Rosenthal v. Walker, 111 U.S. 185, 193 (1884) (Under the common law

mailbox rule, it “is well settled that ‘if a letter properly directed is proved to have been either put into the post

office or delivered to the postman, it is presumed, from the known course of business in the post-office

department, that it reached its destination at the regular time, and was received by the person to whom it was

addressed.’”). Laird’s exhibit and affidavit does not support such a conclusion.

         Further, the district court determined that, in addition to Laird’s affidavit not indicating the date on

which she mailed the appeal, she did not present any “third-party evidence” to support her affidavit. There

is case law suggesting that a party who seeks to invoke the mailbox rule presumption needs to support with

corroborating evidence a sworn statement that the document was mailed. See Sorrentino, 383 F.3d at 1189

(party was not entitled to the mailbox rule presumption when the only evidence presented was the party’s

uncorroborated self-serving testimony of mailing). But see, Schikore, 269 F.3d at 961(determining that the

appellant’s sworn declaration that she mailed a document on a date was credible evidence sufficient to invoke

the mailbox rule). This Circuit has not determined whether corroborating evidence is required to support

a party’s statement that she properly mailed a document. However, if corroborating evidence is required,

it is clear that there is no such evidence in this case. In light of the fact that Laird’s affidavit and exhibit do

not have the specificity required by the mailbox rule, there is no need to address this issue. The district court

did not err in granting the Motion for Summary Judgment in favor of Hartford-CEBSCO and Norton on this

basis.

                        B. Issue 2: Futility Exception to Exhaustion Requirement




         5
         Hartford-CEBSCO does not contest that the address within the letter attached as Exhibit B
to Laird’s Complaint, “The Hartford, 3800 American Blvd. West, Bloomington, MN 55431,” is the
proper address for the company.

                                                        -8-
        It is within a court’s discretion to determine whether ERISA’s administrative exhaustion requirement

applies to the case before it. Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 419 (6th Cir. 1998). “[A]

court is obliged to exercise its discretion to excuse nonexhaustion where resorting to the plan’s

administrative procedure would simply be futile or the remedy inadequate.” Id. ERISA’s administrative

exhaustion requirement has been excused when: (1) the “Plaintiffs’ suit [is] directed to the legality of [the

plan], not to a mere interpretation of it,” Dozier v. Sun Life Assur. Co. of Can., 466 F.3d 532, 535 (6th Cir.

2006) (quoting Constantino v. TRW, Inc., 13 F.3d 969, 975 (6th Cir. 1994)); and (2) “when the defendant

‘lacks the authority to institute the [decision] sought by [the] [p]laintiffs,’” Id. (quoting Hill v. Blue Cross

& Blue Shield of Mich., 409 F.3d 710, 719 (6th Cir. 2005)). A plaintiff raising the futility exception must

show “a clear and positive indication,”Fallick, 162 F.3d at 419, that “it is certain that his claim will be

denied.” Id. (quoting Lindemann v. Mobil Oil Corp., 79 F.3d 647, 650 (7th Cir. 1996)). “Where . . . a

plaintiff has exhausted one claim but not another, he may demonstrate futility by showing that the two claims

are so identical that the denial of one demonstrates with certainty that the other will also be denied.” Dozier,
466 F.3d at 535 (quoting Cilano v. Alstom Transp. Inc., No. 04-CV-6322 CJS, 2005 WL 139172, at *2

(W.D.N.Y. Jan. 18, 2005)). A plaintiff arguing futility based on the fact that a previous claim has been

denied must first show that he has exhausted the administrative remedies of the denied claim. Id. (citing

Lindemann, 79 F.3d at 650). Assuming denial of the first claim, courts have applied the futility exception

where the same administrator would have made the final determination on both claims, see Dozier, 466 F.3d

at 535; where the “denial of the easier-to-obtain claim precluded eligibility for the more difficult-to-prove

claim,” id.; or where the denial of one claim prohibits a claimant from receiving another claim’s benefits,

Cilano, 2005 WL 139172, at *2.

        The district court determined that Laird did not qualify for the futility exception. Noting that Laird’s

case was not analogous to the contexts where the futility exception applies, the district court found that

Laird’s “available administrative avenues for relief were not so obviously dead ends that they were not worth


                                                      -9-
pursuing at all for several years.” The court saw no reason why Hartford-CEBSCO’s denial of her short-term

disability benefits claim would influence Hartford Life’s determination of her long-term disability benefits

claim because both insurance companies are “separate entities with different employees in charge of making

coverage decisions.”

        On appeal, Laird argues that it would be futile for her to apply for long-term disability benefits

because this determination would be based on the same definition of “disability” that was used to deny her

short-term disability benefits application because she did not offer sufficient evidence to show “total

disability.” We disagree. In order to show futility based on the denial of a separate claim, Laird would be

required to exhaust her short-term benefits claim, the first claim she applied for, which she has not done. See

Dozier, 466 F.3d at 535 (citing to Lindemann, 79 F.3d at 650). Further, Laird’s case is not factually similar

to the cases where the futility exception has been applied based on the similarity between claims. In Laird’s

case, different administrators had responsibility for determining benefit eligibility for the STD and LTD

Plans. Further, Laird has not presented evidence that would tend to demonstrate that, in her case, short-term

disability benefits were more difficult to obtain than long-term disability benefits, and as such, that the denial

of her short-term disability benefits claim would preclude her from obtaining long-term disability benefits.

There is simply no evidence to show that the denial of her short-term disability benefits claim would have

prohibited her from obtaining her long-term disability benefits. As a result, Laird has not shown, with

certainty, that the Plans’ shared “disability” definition would have resulted in Hartford Life denying her

claim. For the foregoing reasons, the district court did not err in granting the motion for summary judgment

in favor of Hartford Life.

                                       C. Issue 3: Equitable Estoppel

        A party raising a claim for equitable estoppel must show:

        (1) conduct or language amounting to a representation of material fact; (2) the party to be
        estopped must be aware of the true facts; (3) the party to be estopped must intend that the
        representation be acted on, or the party asserting the estoppel must reasonably believe that


                                                      -10-
        the party to be estopped so intends; (4) the party asserting the estoppel must be unaware of
        the true facts; and (5) the party asserting the estoppel must reasonably or justifiably rely on
        the representation to his detriment.

Marks v. Newcourt Credit Corp., Inc., 342 F.3d 444, 456 (6th Cir. 2003) (quoting Sprague v. Gen. Motors

Corp., 133 F.3d 388, 403 (6th Cir. 1998)(en banc)). However, “[p]rinciples of estoppel [ ] cannot be applied

to vary the terms of unambiguous [ERISA] plan documents; estoppel can only be invoked in the context of

ambiguous plan provisions.” Smiljanich v. GMC, 302 F. App’x. 443, 448 (6th Cir. 2008). This is because

a party’s reliance on a representation inconsistent with a plan document’s clear and unambiguous terms

“seldom, if ever, be reasonable or justifiable.” Sprague, 133 F.3d at 404. Further, “to allow estoppel to

override the clear terms of plan documents would be to enforce something other than the plan documents

themselves.” Id.

        The district court determined that Hartford Life was not equitably estopped from denying Laird’s

claim because Laird relied on a suggestion, made by Satterly, a Norton employee, not to apply for long-term

disability until she was approved for short-term disability. Further, the court found that Laird did not offer

any evidence showing that Hartford Life directed or influenced Satterly to make the suggestion to Laird.

        On appeal, Laird argues that, although Satterly is a Norton employee, Norton employees “provide

the plan” and give “the appearance that they have authority to speak and to give information and advice about

the disability plans furnished by Nortons.” She further contends that, until she had applied for short-term

disability benefits, she “had no idea who the plan administrators were or where they were,” and that

Satterly’s advice made sense, and she relied on Satterly’s statements to her detriment.

        Laird argues, essentially, that Satterly’s representation should be attributed to Norton because Norton

gives employees like Satterly “the appearance that they have authority” to advise her on these matters. The

district court did not address whether Laird’s claim for equitable estoppel applied to Norton, as the sponsor

of the long-term benefits plan, but only discussed this claim against Hartford Life. Both Hartford Life and

Norton argue that Norton is not a proper party to Laird’s long-term disability benefits claim because only


                                                     -11-
Hartford Life administered and insured the long-term benefits plan. “Unless an employer is shown to control

administration of a plan, it is not a proper party defendant in an action concerning benefits.” Daniel v. Eaton

Corp., 839 F.2d 263, 266 (6th Cir. 1988).6 Laird has not offered any evidence to show that Norton was in

“control” of the administration of the LTD Plan in order to make Norton a proper party to her long-term

benefits claim. Thus, we will only consider Hartford Life’s actions for Laird’s claim for equitable estoppel.

Laird’s estoppel claim arising from Satterly’s comment cannot be used against Hartford Life. Satterly is not

an employee of Hartford Life, and Laird has not shown any connection between Satterly’s comments and

Hartford Life’s potential administration of her long-term benefits claim.

        Further, Laird’s estoppel claim is barred because Hartford Life’s LTD Plan is unambiguous about

when benefits become payable to employees covered by the Plan. Here, Laird’s benefits became payable

when she “became disabled” and “remained disabled beyond the Elimination Period,”7 if she was “under the

Regular Care of a Physician,” and if she had “submit[ted] Proof of Loss” to satisfy the administrator. No

provision in the Plan provides that an award of long-term disability benefits depends on a claimant’s short-

term disability benefits determination. Indeed, the STD and LTD Plans have separate manuals that set forth

the requirements for each type of benefit. In order for this claim to survive summary judgment, Laird needs

to show that there exists some genuine issue of material fact regarding Hartford Life’s representations to her

about an ambiguous provision in the LTD Plan. See Smiljanich, 302 F. App’x at 448. (emphasis added).

Laird has not proffered any evidence to meet this burden. Therefore, the district court did not err in granting

the motion for summary judgment in favor of Hartford Life.

                                           IV. CONCLUSION




        6
         A portion of the Daniel decision has been disapproved in Brown v. Ampco-Pittsburgh Corp.,
876 F.2d 546, 549 (6th Cir. 1989). Yet, the Brown decision does not affect the legal proposition used
in this case.
        7
            The “Elimination Period” is the 180-day period after a claimant becomes disabled.

                                                     -12-
For the foregoing reasons, we AFFIRM the judgment of the district court.




                                         -13-